FILED
                            NOT FOR PUBLICATION                             SEP 07 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



RONALD BUZZARD, Jr.,                             No. 08-35009

               Petitioner - Appellant,           D.C. No. CV-06-01653-JLR

  v.
                                                 MEMORANDUM *
TIMOTHY WENGLER,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Western District of Washington
                     James L. Robart, District Judge, Presiding

                            Submitted August 23, 2010 **

Before:        LEAVY, HAWKINS, and THOMAS, Circuit Judges.

       Washington state prisoner Ronald Buzzard, Jr. appeals from the district

court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition for failure to

comply with a court order. We have jurisdiction under 28 U.S.C. § 2253. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion, Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th Cir.

2002), and we affirm.

      The district court did not abuse its discretion when it dismissed Buzzard’s

habeas petition without prejudice because he failed to comply with the court’s

order to timely file an amended petition. See Pagtalunan, 291 F.3d at 641-44

(setting forth five factors to be weighed in determining whether to dismiss a claim

for failure to comply with a court order); see also Oliva v. Sullivan, 958 F.2d 272,

273 (9th Cir. 1992) (the district court has inherent authority to manage its docket).

The record indicates that Buzzard had several opportunities to comply, but did not

do so even after being warned that failure to submit an amended petition would

result in dismissal. See Pagtalunan, 291 F.3d at 641-44.

      Buzzard’s remaining contentions regarding the certified issue are

unpersuasive.

      We construe Buzzard’s arguments regarding uncertified issues as a motion

to expand the certificate of appealability, and we deny the motion. See 9th Cir. R.

22-1(e); see also Hiivala v. Wood, 195 F.3d 1098, 1104 (9th Cir. 1999) (per

curiam).

      All pending motions are denied.

      AFFIRMED.


                                          2                                    08-35009